[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                               No. 10-11706
                                                              NOVEMBER 9, 2010
                           Non-Argument Calendar
                                                                  JOHN LEY
                         ________________________                  CLERK

                      D.C. Docket No. 3:09-cv-00004-JTC

BENNON L. PRINE, JR.,
                                               lllllllllllllllllllllPlaintiff-Appellant,
                                     versus
CHAILLAND INC.,
HOSPITAL AMBULANCE LLC,
LUMBERMEN'S UNDERWRITING ALLIANCE,
DONALD WALTERS,
JOHN AND/OR JANE DOE, et al.,
                              lllllllllllllllllllllDefendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                              (November 9, 2010)

Before WILSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Bennon L. Prine, Jr. was a paramedic, working for a company (Chailland)

that provides paramedics for an ambulance service in Georgia (Hospital
Ambulance). Prine injured his wrist and shoulder while transporting an

overweight patient, requiring surgery. After receiving some temporary worker’s

compensation benefits, Prine became frustrated by the delay in receiving

additional benefits and the administrative process, and abandoned his

administrative recourse under Georgia law. Prine filed an action in the district

court against Chailland, Hospital Ambulance, their insurers and various other

executives with those companies asserting claims for worker’s compensation

benefits pursuant to Georgia law and claims under the federal Racketeer Influence

and Corruption Organizations Act (RICO). The district court dismissed the claims

for Georgia’s worker’s compensation benefits for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). The court found

that the RICO claims were not ripe, and refused to exercise supplemental

jurisdiction over Prine’s remaining state law claims. Prine appeals.

       We have thoroughly reviewed the record, the briefs, the arguments by Prine

and the defendants’ counsel, and we are unable to find any error in the judgment

of the district court.

       First, the district court correctly concluded that the administrative scheme

set up by Georgia’s Worker’s Compensation Act provided Prine his exclusive

remedy for claims arising out of his on-the-job injuries. Because the Georgia State

                                          2
Board of Worker’s Compensation (“SBWC”) has exclusive jurisdiction over

claims under the Workers’ Compensation Act, courts “[do] not have jurisdiction to

order the payment of workers’ compensation benefits.” Royal Indemnity Co. V.

Georgia Insurers Insolvency Pool, 644 S.E.2d 279, 280 (Ga. Ct. App. 2007). We

have held that the exclusivity of a state workers’ compensation scheme deprives a

federal district court of subject matter jurisdiction to the extent that a state court

would decline to exercise jurisdiction over an employee’s work related claims.

See Connolly v. Maryland Cas. Co., 849 F.2d 525, 526–28 (11th Cir. 1988).

Georgia’s Workers’ Compensation Act provides benefits to employees who are

injured in accidents “arising out of and in the course of” their employment. Doss

v. Food Lion, Inc., 477 S.E.2d 577, 577 (Ga. 1996). When the workers’

compensation act applies, it provides an employee’s exclusive remedy against his

employer, as well as the employer’s worker’s compensation carrier. Id. at 578

(employer); United States Fire Ins. Co. v. Day, 221 S.E.2d 467, 469 (Ga. Ct. App.

1975) (insurance carrier).

      Since Prine was provided some temporary payments, we note that where an

employer makes voluntary payments, the employer cannot controvert the

employee’s right to compensation unless (1) a notice to controvert is filed with the

State Board of Workers’ Compensation (“SBWC”) within 60 days of the due date

                                            3
of the first payment of compensation or (2) the notice to controvert is based on a

change in condition or newly discovered evidence. O.C.G.A. § 34-9-221(h).

Thus, where the employer does not file a notice to controvert within 60 days of the

first payment’s due date, the employer is barred from controverting liability for the

employee’s claim unless it can show a change in condition or newly discovered

evidence. Carpet Transp., Inc. v. Pittman, 370 S.E.2d 651, 655 (Ga. Ct. App.

1988) (holding that § 34-9-221(h) acts as “a 60-day statute of limitation, the

running of which protects the employee’s right to continued compensation from

attack by the employer’s/insurer’s ‘except’ on the specified grounds”). However,

the Workers’ Compensation Act also allows an employer to unilaterally suspend

benefits if (1) an employee’s treating physician releases him to return to work with

restrictions; (2) the employer proffers a suitable job; (3) the employee refuses to

attempt the proffered job; and (4) the employer files appropriate documentation

with the SBWC. O.C.G.A. § 34-9-240(b).

      Here, the pleadings reflect that although Prine was contacted twice about

returning to work in a light-duty position, Prine declined to avail himself of this

opportunity. Under such a circumstance, his employer had the right to unilaterally

suspend benefit payments if it followed certain requirements under O.C.G.A. § 34-

9-240(b)(2). However, the extent of employer liability is within the exclusive

                                          4
jurisdiction of the SBWC. The SBWC must be afforded the opportunity to

determine the value, if any, of the worker’s compensation benefits owed to Prine.

Since the SBWC never resolved employer liability, we find that the district court

correctly determined that it lacked jurisdiction to order the employer to make

worker’s compensation benefit payments. Prine’s claims were dismissed without

prejudice, providing him an opportunity to return to the Georgia SBWC where he

can file a new Form WC-14, requesting an administrative hearing.

         Accordingly, we conclude that the district court correctly found that it did

not have jurisdiction to order the defendants to pay Georgia workers’

compensation benefits because the SBWC has exclusive jurisdiction over claims

under Georgia’s Workers’ Compensation Act, and the workers’ compensation

scheme provides a remedy for the alleged intentional delay in making payments to

Prine.

         Next, as to Prine’s argument that the district court applied the wrong

standard when evaluating the ripeness of his RICO claims, we similarly find no

error because it is clear that resolution of the RICO claims is dependent on the

resolution of the worker’s compensation claims. “The ripeness doctrine protects

federal courts from engaging in speculation or wasting their resources through the

review of potential or abstract disputes.” Digital Props., Inc. v. City of Plantation,

                                            5
121 F.3d 586, 589 (11th Cir. 1997). “A claim is not ripe for adjudication if it rests

upon contingent future events that may not occur as anticipated, or indeed may not

occur at all.” Texas v. United States, 523 U.S. 296, 300, 118 S.Ct. 1257, 1259

(1998) (quotation omitted). Because pursuing recovery through the SBWC could

mitigate any injury alleged by Prine such that his RICO damages cannot be

ascertained, or may not have occurred at all, Prine’s RICO claim was not ripe for

review. See Liquidation Comm’n of Banco Intercontinental, S.A. v. Renta, 530

F.3d 1339, 1351 (11th Cir. 2008).

      Finally, Prine appears to contend that there was error in the dismissal of his

state law claims. Prine’s state law claims included allegations of unjust

enrichment, unfair deceptive acts or practices in the business of insurance, and

intentional infliction of emotional distress. On appeal, Prine asserts in a section

heading that the district court had jurisdiction over all of his claims, but he offers

no argument addressing the district court’s refusal to exercise supplemental

jurisdiction over his state law claims. Although we liberally construe pro se

pleadings, a pro se litigant abandons an issue where he does not brief it on appeal.

See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). We doubt, in any

event, that there was any abuse of discretion arising from the district court’s

dismissal of the state-law claims, since 28 U.S.C. § 1367(c)(3) allows district

                                           6
courts to decline to exercise supplemental jurisdiction over a claim if “the district

court has dismissed all claims over which it had original jurisdiction.”

      AFFIRMED.




                                          7